EXHIBIT 99.6 EQUINOX INTERNATIONAL INC. NEWS 1266 Turner Street, Clearwater FL 33756(800) 883-4247 EQNX Contact:John Satino Chief Executive Officer 800-883-4247 E-mail:jsatino@gmail.com For Immediate Release Wednesday, May 12, 2010 Equinox International Changes Name and Stock Symbol upon Acquiring Innovative Medical Technology CLEARWATER, FL – Equinox International (OTCBB: EQNX, the “Company”) has closed its purchase of medical biotechnology from Biostem US L.L.C., a Florida medical technology company, for a controlling interest in stock of the Company.As a result, the Company has changed its name to BIOSTEM U.S. CORPORATION and its stock symbol is now BOSM.“We are excited about the opportunity for growth offered by a transfer of our technology to a public company, and look forward to building extensive business development capabilities,” stated John Satino, the Company’s new CEO.Director and new Chief Medical Officer, Dr. Michael Markou, will oversee Biostem’s medical services staff and also play a key role in the Company’s ongoing research projects. About the Technology Developed by research scientist John Satino and physician Michael Markou, of Clearwater, Florida, the proprietary Biostem technology and methods represent a new and improved approach to treating hair loss by utilizing a patient’s own stem cells and platelets.The Company will actively market license and revenue sharing arrangements for its Biostem technology to hair loss clinics throughout the United States. About the Company EQNX has since inception been a development stage company with non-operating interests in two producing oil and gas wells in Alberta, Canada.Those operations will be now be discontinued as the Company seeks to commercialize its acquired biotechnology.
